Gilfillan, C. J.
Au attachment was issued against defendant’s property, on the ground that, as alleged, he was a nonresident. It was vacated upon affidavits from which the court below must have found that he was a resident. It is unnecessary to say more of the affidavits than that defendant was undoubtedly a resident up to January, 1893, and that from them the court might well conclude that at that time he left the state for a temporary business purpose, and without intending to abandon his residence here, and without intending to acquire or acquiring a residence elsewhere, and that, notwithstanding his absence, he continued a resident here.
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 199.)